EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

dated as of March 3, 2017

 

among

 

1847 NEESE INC.

 

NEESE, INC.

 

AND

 

THE OTHER PARTIES SET FORTH ON EXHIBIT A HERETO




 

   



 

TABLE OF CONTENTS

 



 

 

 

Page

 

 

 

 

 

 

ARTICLE I DEFINITIONS

 

 

 

 

 

1.1

Certain Definitions.

 

1

 

 

 

 

 

 

ARTICLE II PURCHASE AND SALE OF THE SHARES

 

 

 

 

 

2.1

Purchase and Sale of the Shares.

 

5

 

2.2

Adjustments to Purchase Price.

 

6

 

2.3

Closing.

 

7

 

2.4

Transactions to be Effected at the Closing.

 

7

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

 

3.1

Authority and Enforceability.

 

8

 

3.2

Noncontravention.

 

8

 

3.3

The Shares.

 

8

 

3.4

Brokers’ Fees.

 

9

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

 

4.1

Organization, Qualification and Corporate Power; Authority and Enforceability.

 

9

 

4.2

Subsidiaries.

 

10

 

4.3

Capitalization.

 

10

 

4.4

Noncontravention.

 

10

 

4.5

Financial Statements.

 

11

 

4.6

Taxes.

 

11

 

4.7

Compliance with Laws and Orders; Permits.

 

12

 

4.8

No Undisclosed Liabilities.

 

12

 

4.9

Tangible Personal Assets.

 

12

 

4.10

Real Property.

 

12

 

4.11

Intellectual Property.

 

13

 

4.12

Absence of Certain Changes or Events.

 

14

 

4.13

Contracts.

 

15

 

4.14

Litigation.

 

15

 

4.15

Employee Benefits.

 

16

 

4.16

Labor and Employment Matters.

 

16

 

4.17

Environmental.

 

16

 

4.18

Insurance.

 

16

 

4.19

Brokers’ Fees.

 

16

 

4.20

Certain Business Relationships with the Company.

 

16

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

 

5.1

Organization and Capitalization.

 

17

 

5.2

Authorization.

 

17

 

5.3

Noncontravention.

 

17

 

5.4

Brokers’ Fees.

 

18

 

 

 

ARTICLE VI COVENANTS

 

 

6.1

Consents.

 

18

 

6.2

Operation of the Company’s Business.

 

18

 

6.3

Access.

 

19

 

6.4

Transfer of Cash and Cash Equivalents.

 

19

 

6.5

Notice of Developments.

 

19

 



 



  i

   



 

TABLE OF CONTENTS

 





 

 

 

Page

 

 

 

 

 

 

6.6

No Solicitation.

 

19

 

6.7

Taking of Necessary Action; Further Action.

 

20

 

6.8

Covenant not to Compete.

 

20

 

6.9

Bylaws of the Buyer.

 

20

 

6.10

Financial Information.

 

21

 

6.11

Management Fee.

 

21

 

6.12

No Mandatory Capital Calls.

 

21

 

6.13

Disclosure Schedule.

 

21

 

6.14

Certain Protective Provisions.

 

22

 

6.15

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.

 

23

 

6.16

Home State Bank Obligation.

 

23

 

 

 

 

 

ARTICLE VII CONDITIONS TO OBLIGATIONS TO CLOSE

 

 

 

 

 

 

7.1

Conditions to Obligation of the Buyer.

 

23

 

7.2

Conditions to Obligation of the Sellers.

 

25

 

 

 

 

 

ARTICLE VIII TERMINATION; AMENDMENT; WAIVER

 

 

 

 

 

 

8.1

Termination of Agreement.

 

26

 

8.2

Effect of Termination.

 

26

 

8.3

Amendments.

 

27

 

8.4

Waiver.

 

27

 

 

 

 

 

ARTICLE IX INDEMNIFICATION

 

 

 

 

 

 

9.1

Survival.

 

27

 

9.2

Indemnification by Sellers.

 

28

 

9.3

Indemnification by Buyer.

 

28

 

9.4

Indemnification Procedure.

 

28

 

9.5

Failure to Give Timely Notice.

 

29

 

9.6

Limited on Indemnification Obligation.

 

29

 

9.7

Sole and Exclusive Remedy.

 

30

 

9.8

Payments.

 

30

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

 

 

 

 

 

10.1

Press Releases and Public Announcement.

 

30

 

10.2

No Third-Party Beneficiaries.

 

30

 

10.3

Entire Agreement.

 

31

 

10.4

Succession and Assignment.

 

31

 

10.5

Construction.

 

31

 

10.6

Notices.

 

31

 

10.7

Governing Law.

 

32

 

10.8

Consent to Jurisdiction and Service of Process.

 

32

 

10.9

Headings.

 

32

 

10.10

Severability.

 

32

 

10.11

Expenses.

 

33

 

10.12

Incorporation of Exhibits and Schedules.

 

33

 

 



  ii

   

 

TABLE OF CONTENTS

 





 

 

 

Page

 

 

 

 

 

 

10.13

Limited Recourse.

 

33

 

10.14

Specific Performance.

 

33

 

10.15

Counterparts.

 

33

 

10.16

Director and Officer Liability and Indemnification.

 

33

 

10.17

Privilege, Work Product and Conflict Waiver.

 

34

 

10.17

Amendment of Tax Returns.

 

34

 

 

Exhibit A – List of Sellers

Exhibit B – Form of Buyer Note

Exhibit C – Form of Buyer Short Term Note 



Disclosure

Schedule



 



  iii

   



 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of March 3, 2017 (the “Agreement”), among
1847 Neese Inc., a Delaware corporation (the “Buyer”), Neese, Inc., an Iowa
corporation (the “Company”), and the other parties set forth on Exhibit A hereto
(each, a “Seller,” and together, the “Sellers”).

 

BACKGROUND

 

Each Seller is the record and beneficial owner of the number of shares (the
“Shares”) of Common Stock, $1.00 par value per share, of the Company (the
“Common Stock”), set forth opposite each such Seller’s name on Exhibit A. The
Sellers collectively own 100% of the issued and outstanding shares of Common
Stock. The Sellers desire to sell all of the Shares to the Buyer, and the Buyer
desires to purchase all of the Shares from the Sellers, upon the terms and
subject to the conditions set forth in this Agreement (such sale and purchase of
the Shares, the “Acquisition”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Certain Definitions.

 

(a) When used in this Agreement, the following terms will have the meanings
assigned to them in this Section 1.1(a):

 

“Action” means any claim, action, suit, inquiry, hearing, proceeding or other
investigation.

 

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Person. For purposes of this definition,
“Control” (including the terms “Controlled by” and “under common Control with”)
means possession of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of stock, as trustee or
executor, by Contract or otherwise.

 

“Benefit Plan” means any “employee benefit plan” as defined in ERISA Section
3(3), including any (a) nonqualified deferred compensation or retirement plan or
arrangement which is an Employee Pension Benefit Plan (as defined in ERISA
Section 3(2)), (b) qualified defined contribution retirement plan or arrangement
which is an Employee Pension Benefit Plan, (c) qualified defined benefit
retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)), (d)
Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or material
fringe benefit plan or program, or (e) stock purchase, stock option, severance
pay, employment, change-in-control, vacation pay, company award, salary
continuation, sick leave, excess benefit, bonus or other incentive compensation,
life insurance, or other employee benefit plan, contract, program, policy or
other arrangement, whether or not subject to ERISA, under which any present or
former employee of the Company has any present or future right to benefits
sponsored or maintained by the Company or any ERISA Affiliate.

 



  1

   



 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, NY are authorized or required by Law to close.

 

“Closing Working Capital” means the difference, as of the Closing Date, between
(a) the sum of the cash, accounts receivable, inventory, capitalized work in
process, prepaid expenses and other current assets of the Company, which shall
be reflected on the Closing Date Balance Sheet, less (b) the accounts payable,
customer deposits, sales taxes payable, and other current liabilities of the
Company as reflected on the Closing Date Balance Sheet, in each case, determined
in accordance with GAAP.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any written agreement, contract, commitment, arrangement or
understanding.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person who is, or at any time was, a member of a
“controlled group of corporations” within the meaning of Section 414(b) or (c)
of the Code and, for the purpose of Section 302 of ERISA and/or Section 412,
4971, 4977, 4980D, 4980E and/or each “applicable section” under Section
414(f)(2) of the Code, within the meaning of Section 412(n)(6) of the Code that
includes, or at any time included, the Company or any Affiliate thereof, or any
predecessor of any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means United States generally accepted accounting principles of Company
in effect as of the date of Closing.

 

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state or local government or foreign, international,
multinational or other government, including any department, commission, board,
agency, bureau, official or other regulatory, administrative or judicial
authority thereof.

 

“Independent Accounting Firm” means any nationally recognized independent
registered public accounting firm which has not represented the Company or the
Seller or any of their Affiliates for the past five years as will be agreed by
the Company and the Buyer in writing.

 

“IRS” means the Internal Revenue Service.

 



  2

   



 

“Knowledge of the Sellers” or any similar phrase means the actual knowledge of
each Seller, in each case without obligation of inquiry.

 

“Law” means any statute, law, ordinance, rule, regulation of any Governmental
Entity.

 

“Liability” means all indebtedness, obligations and other liabilities and
contingencies of a Person, whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, hypothecation or other encumbrance in respect of such
property or asset.

 

“Material Adverse Effect” means any material adverse effect on the assets,
properties, condition (financial or otherwise), operations of the Company and
any of its Subsidiaries, taken as a whole, provided, however, that a Material
Adverse Effect with respect to any party hereto shall not include: (A) changes
in the national or world economy or financial markets as a whole or changes in
general economic conditions that affect the industries in which such party and
such party’s subsidiaries conduct their business, so long as such changes or
conditions do not adversely affect such party and such party’s subsidiaries,
taken as a whole, in a materially disproportionate manner relative to other
similarly situated participants in the industries or markets in which they
operate; (B) any change in applicable Law or GAAP or interpretation thereof
after the date hereof, so long as such changes do not adversely affect such
party and such party’s subsidiaries, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries or markets in which they operate; (C) the transactions contemplated
by this Agreement becoming public; (D) compliance with the terms of, and taking
any action required by, this Agreement, or with respect to any Seller or
Company, the taking or not taking any actions at the request of, or with the
consent of, Buyer; and (E) acts or omissions of Buyer after the date of this
Agreement (other than actions or omissions specifically contemplated by this
Agreement).

 

“Minimum Requirement” means the requirement to (a) achieve Preliminary Working
Capital or Closing Working Capital, as applicable, of at least $0, and (b) have
a cash balance of at least $200,000.

 

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.

 

“Permit” means any authorization, approval, consent, certificate, license,
permit or franchise of or from any Governmental Entity of competent jurisdiction
or pursuant to any Law.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.

 



  3

   



 

“Preliminary Working Capital” means the difference, as of the date of the
Preliminary Balance Sheet, between (a) the sum of the cash, accounts receivable,
inventory, capitalized work in process, prepaid expenses and other current
assets of the Company, as reflected on the Preliminary Balance Sheet, less (b)
the accounts payable, customer deposits, sales taxes payable, and other current
liabilities of the Company as reflected on the Preliminary Balance Sheet, in
each case, determined in accordance with GAAP.

 

“Representatives” means, with respect to any Person, the respective directors,
officers, employees, counsel, accountants and other representatives of such
Person.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other Subsidiary), owns, directly or indirectly,
more than 50% of the stock or other equity interests, the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of a non-corporate Person.

 

“Taxes” means all federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, customs duty, capital stock, severance, stamp,
payroll, sales, transfer, employment, unemployment, disability, use, property,
withholding, excise, production, value added, occupancy and other taxes, duties
or assessments of any nature whatsoever.

 

“Taxing Authority” means any Governmental Entity having or purporting to
exercise jurisdiction with respect to any Tax.

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transaction Proposal” means any unsolicited written bona fide proposal made by
a third party relating to (i) any direct or indirect acquisition or purchase of
all or substantially all assets of the Company, (ii) any direct or indirect
acquisition or purchase of a majority of the combined voting power of the
Shares, (iii) any merger, consolidation, business combination, recapitalization,
liquidation, dissolution or similar transaction involving the Company in which
the other party thereto or its stockholders will own 51% or more of the combined
voting power of the parent entity resulting from any such transaction, or (iv)
any other transaction that is inconsistent with the intent and purpose of this
Agreement.

 

“Transfer Taxes” means sales, use, transfer, recording, documentary, stamp,
registration and stock transfer Taxes and any similar Taxes.

 

“$” means United States dollars.

 

(b) For purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires: (i) the meaning assigned to
each term defined herein will be equally applicable to both the singular and the
plural forms of such term and vice versa, and words denoting any gender will
include all genders as the context requires; (ii) where a word or phrase is
defined herein, each of its other grammatical forms will have a corresponding
meaning; (iii) the terms “hereof”, “herein”, “hereunder”, “hereby” and
“herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement; (iv) when a reference is made in this Agreement to
an Article, Section, paragraph, Exhibit or Schedule without reference to a
document, such reference is to an Article, Section, paragraph, Exhibit or
Schedule to this Agreement; (v) a reference to a subsection without further
reference to a Section is a reference to such subsection as contained in the
same Section in which the reference appears, and this rule will also apply to
paragraphs and other subdivisions; (vi) the word “include”, “includes” or
“including” when used in this Agreement will be deemed to include the words
“without limitation”, unless otherwise specified; (vii) a reference to any party
to this Agreement or any other agreement or document will include such party’s
predecessors, successors and permitted assigns; (viii) a reference to any Law
means such Law as amended, modified, codified, replaced or reenacted as of the
date hereof, and all rules and regulations promulgated thereunder as of the date
hereof; and (ix) all accounting terms used and not defined herein have the
respective meanings given to them under GAAP.

 



  4

   



 

ARTICLE II
PURCHASE AND SALE OF THE SHARES

 

2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing each Seller will sell,
transfer and deliver, and the Buyer will purchase from each Seller, all of the
Shares set forth opposite such Seller’s name on Exhibit A for an aggregate
purchase price of Two Million, Two Hundred Twenty-Five Thousand Dollars
($2,225,000) in cash, the Buyer Shares (as defined below), the Buyer Notes (as
defined below) and the Buyer Short Term Notes (as defined below) (the “Purchase
Price”), payable as described below.

 

(a) The cash portion of the Purchase Price shall be Two Million, Two Hundred
Twenty-Five Thousand Dollars ($2,225,000) payable by the Buyer at the Closing
through the delivery to the Sellers of cash in immediately available funds (the
“Cash Portion”).

 

(b) At the Closing, the Buyer will issue to the Sellers 450 shares (the “Buyer
Shares”) of the Buyer’s Common Stock, $0.001 par value per share (the “Buyer
Common Stock”), constituting 45% of the issued and outstanding capital stock of
the Buyer on the Closing Date on a fully-diluted basis (assuming the exercise,
conversion or exchange of all securities of the Buyer that are exercisable or
exchangeable for, or convertible into, the Buyer Common Stock) and after giving
effect to the Closing.

 

(c) At the Closing, the Buyer will issue to the Sellers an 8% vesting promissory
note in the aggregate principal amount of One Million, Eight Hundred
Seventy-Five Thousand Dollars ($1,875,000) in the form of Exhibit B (each a
“Buyer Note”) and, collectively, the “Buyer Notes”).

 

(d) At the Closing, the Buyer and Company will issue to the Sellers a short term
promissory note in the form of Exhibit C (each a “Buyer Short Term Note” and,
collectively, the “Buyer Short Term Notes”) that matures on the first
anniversary of the Closing Date and is in the principal amount of One Million,
Twenty-Five Thousand Dollars ($1,025,000) that bears interest at a simple rate
of 10% with interest payable currently on a monthly basis. The principal amount
of, and all accrued, but unpaid, interest on, the Buyer Short Term Notes shall
be prepaid when the Company’s cash on hand exceeds $250,000 and, then, the
prepayment shall be equal to the amount of cash in excess of $200,000 until the
principal and accrued, but unpaid, interest thereon is fully prepaid.

 



  5

   



 

2.2 Adjustments to Purchase Price.

 

(a) Working Capital Adjustment.

 

(i) At the Closing, the Sellers shall deliver to the Buyer an unaudited balance
sheet of the Company (the “Preliminary Balance Sheet”) as at February 27, 2017
together with a certificate of the Sellers stating that the Preliminary Balance
Sheet was prepared in accordance with GAAP so as to present fairly in all
material respects the financial condition of Company as of such date.

 

(ii) As soon as practicable following the Closing Date (but not later than sixty
(60) days after the Closing Date), the Buyer shall cause its auditor to prepare
and deliver to the Sellers an unaudited balance sheet of the Company (the
“Closing Date Balance Sheet”) and all calculations, work papers and supporting
documents (the “Supporting Documentation”) as of the Closing Date. The Closing
Date Balance Sheet shall be prepared in accordance with GAAP in a manner
consistent with the Preliminary Balance Sheet so as to present fairly in all
material respects the financial condition of the Company.

 

(iii) If the Closing Working Capital reflects that the Minimum Requirement has
been achieved, then no adjustment shall be made. If the Closing Working Capital
reflects that the Minimum Requirement has not been achieved, then the Sellers
shall promptly (and, in any event, within seven (7) days) pay to the Buyer an
amount in cash that is equal to the deficiency in Closing Working Capital or
cash, as applicable, below the Minimum Requirement.

 

(iv) In the event the Sellers do not agree with the Closing Working Capital as
reflected on the Closing Date Balance Sheet, the Sellers shall so inform the
Buyer in writing within twenty (20) days of the Sellers’ receipt of such Balance
Sheet and the Supporting Documentation, such writing to set forth the objections
of the Sellers in reasonable detail. If the Sellers and the Buyer cannot reach
agreement as to any disputed matter relating to the Closing Working Capital
within fifteen (15) days after notification by the Sellers to the Buyer of a
dispute, they shall forthwith refer the dispute to an Independent Accounting
Firm mutually agreeable to the Sellers and the Buyer for resolution, with the
understanding that such firm shall resolve all disputed items within twenty (20)
days after such disputed items are referred to it. If the Buyer and the Sellers
are unable to agree on the choice of an Independent Accounting Firm, they shall
select an Independent Accounting Firm by lot (after excluding their respective
regular outside accounting firms). Each of the Sellers, on the one hand, and the
Buyer, on the other hand, shall bear one-half of the costs of such accounting
firm. The Accountant shall act as an arbitrator and shall determine, based
solely on presentations by the parties (and not by independent review) and the
terms of this Agreement, only those disputed items among the parties and shall
render a written report to the parties containing the resolution of each such
dispute, a brief summary of the Accountant’s reasoning for the resolution of
each such dispute and the resulting calculations and shall have no right,
authority or discretion to employ any accounting standards or principles except
for those provided for in this Agreement. The Accountant shall have the full and
exclusive authority to decide all the issues still then in dispute. The decision
of the accounting firm with respect to all disputed matters relating to the
Closing Working Capital shall be deemed final and conclusive and shall be
binding upon the Sellers and the Buyer. In addition, if the Sellers do not
object to the Closing Working Capital within the 20-day period referred to
above, the Closing Working Capital, as reflected on the Closing Date Balance
Sheet as so prepared, shall be deemed final and conclusive and binding upon the
Sellers and the Buyer.

 



  6

   



 

(v) The Sellers shall be entitled to have access to the books and records of the
Company and the Buyer’s work papers prepared in connection with the Closing Date
Balance Sheet and shall be entitled to discuss such books and records and work
papers with the Buyer and those persons responsible for the preparation thereof.

 

(b) Adjustment for Outstanding Indebtedness. The Cash Portion shall be decreased
by the amount of any outstanding indebtedness of the Company existing as of the
Closing Date, except for the outstanding indebtedness to Home State Bank which
currently is approximately $800,000.

 

2.3 Closing. The consummation of the Acquisition (the “Closing”) will take place
by the reciprocal delivery of closing documents by electronic mail, regular
mail, fax or any other means mutually agreed upon by the parties hereto on a
date that is no later than two (2) Business Days immediately following the day
on which the last of the conditions to closing contained in Article VII (other
than any conditions that by their nature are to be satisfied at the Closing) is
satisfied or waived in accordance with this Agreement or at such other location
or on such other date as the Buyer and the Company may mutually determine (the
date on which the Closing actually occurs is referred to as the “Closing Date”).
The Parties anticipate that the Closing will occur on or before March 3, 2017.

 

2.4 Transactions to be Effected at the Closing.

 

(a) At the Closing, the Buyer will (i) pay to each of the Sellers their pro rata
portion of the Cash Portion of the Purchase Price, adjusted in accordance with
subsection 2.2(a) above and less the amounts paid pursuant to subsection 2.2(b)
above by paying such sum to each Seller by transfer of immediately available
funds in accordance with instructions provided by the each Seller, (ii) issue to
each of the Sellers their pro rata portion of the Buyer Shares, by issuing to
each Seller a certificate representing the number of Buyer Shares set forth for
such Seller on Exhibit A, (iii) issue to each of the Sellers their pro rata
portion of Buyer Notes and the Buyer Short Term Notes, by issuing to each Seller
(A) a Buyer Note representing the principal amount of Buyer Notes set forth for
such Seller on Exhibit A and (B) a Buyer Short Term Note representing the
principal amount of Buyer Short Term Notes set forth for such Seller on Exhibit
A, and (iv) deliver to the Sellers all other documents, instruments or
certificates required to be delivered by the Buyer at or prior to the Closing
pursuant to this Agreement.

 

(b) At the Closing, each Seller will deliver to the Buyer (i) a certificate or
certificates representing their Shares duly endorsed or accompanied by stock
powers duly endorsed in blank and (ii) all other documents, instruments or
certificates required to be delivered by the Seller at or prior to the Closing
pursuant to this Agreement.

 



  7

   



 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Each of the Sellers, for himself or herself as the case may be, represents and
warrants to the Buyer that each statement contained in this Article III is true
and correct as of the date hereof, except as set forth in the schedule
accompanying this Agreement (the “Disclosure Schedule”). The Disclosure Schedule
has been arranged for purposes of convenience only, in sections corresponding to
the Sections of this Article III and Article IV. Each section of the Disclosure
Schedule will be deemed to incorporate by reference all information disclosed in
any other section of the Disclosure Schedule.

 

3.1 Authority and Enforceability. The Seller has the requisite legal capacity to
execute and deliver this Agreement, to perform the Seller’s obligations
hereunder and to consummate the Acquisition and the other transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Seller and, assuming the due authorization, execution and delivery by each other
party hereto, constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as limited
by (a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar Laws relating to creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

 

3.2 Noncontravention.

 

(a) Except as set forth in Section 3.2(a) of the Disclosure Schedule, neither
the execution and the delivery of this Agreement nor the consummation of the
Acquisition or the other transactions contemplated by this Agreement will, with
or without the giving of notice or the lapse of time or both, (i) to the actual
knowledge of the Seller and assuming compliance with the filing and notice
requirements set forth in Section 3.2(b)(i), violate any Law applicable to the
Seller or (ii) violate any Contract to which the Seller is a party, except to
the extent that any such violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b) The execution and delivery of this Agreement by the Seller does not, and the
performance of this Agreement by the Seller will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity, except as (i) set forth in Section 3.2(b) of the Disclosure
Schedule or (ii) where the failure to take such action would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

3.3 The Shares.

 

(a) The Seller holds of record and owns beneficially all of the issued and
outstanding shares of capital stock of the Company set forth opposite such
Seller’s name on Exhibit A, free and clear of all Liens, other than (i) Liens
for current real or personal property Taxes that are not yet due and payable or
that may hereafter be paid without material penalty or that are being contested
in good faith, (ii) statutory Liens of landlords and workers’, carriers’ and
mechanics’ or other like Liens incurred in the ordinary course of business or
that are being contested in good faith, (iii) Liens and encroachments which do
not materially interfere with the present or proposed use of the properties or
assets they affect, (iv) Liens that will be released prior to or as of the
Closing, (v) Liens arising under this Agreement, (vi) Liens created by or
through the Buyer, and (vii) Liens set forth on Section 3.3(a) of the Disclosure
Schedule (the “Permitted Liens”).

 



  8

   



 

(b) The number of Shares set forth opposite the Seller’s name on Exhibit A
correctly sets forth all of the capital stock of the Company owned of record or
beneficially by the Seller.

 

(c) Except as set forth in Section 3.3(c) of the Disclosure Schedule or
otherwise in this Agreement, the Seller is not party to any Contract obligating
the Seller to vote or dispose of any shares of the capital stock of, or other
equity or voting interests in, the Company.

 

3.4 Brokers’ Fees. Except as set forth in Section 3.4 of the Disclosure
Schedule, the Seller does not have any Liability to pay any fees or commissions
to any broker, finder or agent with respect to this Agreement, the Acquisition
or the transactions contemplated by this Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

Each of the Sellers, jointly and severally, represents and warrants to the Buyer
that each statement contained in this Article IV is true and correct as of the
date hereof, except as set forth in the Disclosure Schedule.

 

4.1 Organization, Qualification and Corporate Power; Authority and
Enforceability.

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Iowa, and has all requisite corporate
power and authority, directly or indirectly, to own, lease and operate its
properties and assets and to carry on its business as it is now being conducted.
The Company is duly qualified or licensed as a foreign corporation to do
business, and is in good standing, in those jurisdictions as set forth in
Section 4.1 of the Disclosure Schedule.

 

(b) The Company has the requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company, and no other action is necessary on the part
of the Company to authorize this Agreement or to consummate the Acquisition or
the other transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by each other party hereto, constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws relating
to creditors’ rights generally and (ii) general principles of equity, whether
such enforceability is considered in a proceeding in equity or at Law.

 



  9

   



 

4.2 Subsidiaries. The Company does not have any Subsidiaries.

 

4.3 Capitalization.

 

(a) The authorized capital stock of the Company consists of 100,000 shares of
Common Stock, par value $1.00 per share, of which 2,000 shares are issued and
outstanding. No other capital stock of the Company is authorized, issued or
outstanding.

 

(b) There are no outstanding options, warrants or other securities or
subscription, preemptive or other rights convertible into or exchangeable or
exercisable for any shares of capital stock or other equity or voting interests
of the Company and there are no “phantom stock” rights, stock appreciation
rights or other similar rights with respect to the Company. There are no
Contracts of any kind to which the Company is a party or by which the Company is
bound, obligating the Company to issue, deliver, grant or sell, or cause to be
issued, delivered, granted or sold, additional shares of capital stock of, or
other equity or voting interests in, or options, warrants or other securities or
subscription, preemptive or other rights convertible into, or exchangeable or
exercisable for, shares of capital stock of, or other equity or voting interests
in, the Company, or any “phantom stock” right, stock appreciation right or other
similar right with respect to the Company, or obligating the Company to enter
into any such Contract.

 

(c) There are no securities or other instruments or obligations of the Company,
the value of which is in any way based upon or derived from any capital or
voting stock of the Company or having the right to vote (or convertible into, or
exchangeable or exercisable for, securities having the right to vote) on any
matters on which the Company’s stockholders may vote.

 

(d) There are no Contracts, contingent or otherwise, obligating the Company to
repurchase, redeem or otherwise acquire any shares of capital stock of, or other
equity or voting interests in, the Company. There are no voting trusts,
registration rights agreements or stockholder agreements to which the Company is
a party with respect to the voting of the capital stock of the Company or with
respect to the granting of registration rights for any of the capital stock of
the Company. There are no rights plans affecting the Company.

 

(e) Except as set forth in Section 4.3(e) of the Disclosure Schedule, there are
no bonds, debentures, notes or other indebtedness of the Company.

 

4.4 Noncontravention.

 

(a) Neither the execution and delivery of this Agreement nor the consummation of
the Acquisition and the other transactions contemplated by this Agreement will,
with or without the giving of notice or the lapse of time or both, (i) violate
any provision of the certificate of incorporation or bylaws (or comparable
organization documents, as applicable) of the Company, (ii) to the Knowledge of
the Seller and assuming compliance with the filing and notice requirements set
forth in Section 4.4(b)(i), violate any Law applicable to the Company on the
date hereof or (iii) except as set forth in Section 4.4(a) of the Disclosure
Schedule, violate any Contract to which the Company is a party, except in the
case of clauses (ii) and (iii) to the extent that any such violation would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

  10

   



 

(b) To the Knowledge of Seller, the execution and delivery of this Agreement by
the Company does not, and the performance of this Agreement by the Company will
not, require any consent, approval, authorization or Permit of, or filing with
or notification to, any Governmental Entity, except for (i) the filings set
forth in Section 4.4(b) of the Disclosure Schedule or (ii) where the failure to
take such action would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

4.5 Financial Statements. Section 4.5 of the Disclosure Schedule contains true
and complete copies of (i) the unaudited balance sheet of the Company as of
December 31, 2015 and the related unaudited statements of income, stockholders’
equity and cash flows for the two years ended December 31, 2015 and December 31,
2014 (the “Annual Financial Statements”) and (ii) the unaudited balance sheet of
the Company as of September 30, 2016 and the related statements of income,
stockholders’ equity and cash flows for the nine-month period ended September
30, 2016 (the “Interim Financial Statements” and, together with the Annual
Financial Statements, the “Financial Statements”). Except as set forth in
Section 4.5 of the Disclosure Schedule, the Financial Statements have been
prepared in accordance with accounting principles of Company applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto) and, on that basis, fairly present, in all material respects,
the financial condition and results of operations of the Company as of the
indicated dates and for the indicated periods (subject to normal year-end
adjustments and the absence of notes), excepting as set forth in Buyer’s quality
of earnings report that has been prepared. Section 4.5 of the Disclosure
Schedule indicates the material differences between the Company’s accounting
principles and GAAP.

 

4.6 Taxes. Except as set forth in Section 4.6 of the Disclosure Schedule:

 

(a) All material Tax Returns required to have been filed by the Company have
been filed, and each such Tax Return reflects the liability for Taxes in all
material respects. All Taxes shown on such Tax Returns as due have been paid or
accrued.

 

(b) To the Knowledge of the Seller, there is no audit pending against the
Company in respect of any Taxes. There are no Liens on any of the assets of the
Company that arose in connection with any failure (or alleged failure) to pay
any Tax, other than Liens for Taxes not yet due and payable.

 

(c) The Company has withheld and paid or accrued for all material Taxes required
to have been withheld and paid or accrued for in connection with amounts paid or
owing to any third party.

 

(d) The Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(e) The Company is not a party to any Tax allocation or sharing agreement.

 

  11

   



 

4.7 Compliance with Laws and Orders; Permits. To the Knowledge of the Seller:

 

(a) The Company is in compliance with all Laws and Orders to which the business
of the Company is subject, except where such failure to comply would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b) The Company owns, holds, possesses or lawfully uses in the operation of its
business all Permits that are necessary for it to conduct its business as now
conducted, except where such failure to own, hold, possess or lawfully use such
Permit would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

4.8 No Undisclosed Liabilities. Except as set forth in Section 4.8 of the
Disclosure Schedule, the Company does not have any Liability, except for (a)
Liabilities set forth on the Interim Financial Statements (required to be
recorded in its financial statements in accordance of GAAP) and (b) Liabilities
which have arisen since the date of the Interim Financial Statements in the
ordinary course of business (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of contract, breach of
warranty, tort, infringement, or violation of law).

 

4.9 Tangible Personal Assets.

 

(a) Except as set forth in Section 4.9 of the Disclosure Schedule, the Company
has good title to, or a valid interest in, all of its tangible personal assets,
free and clear of all Liens, other than (i) Permitted Liens or (ii) Liens that,
individually or in the aggregate, do not materially interfere with the ability
of the Company thereof to conduct its business as currently conducted and do not
adversely affect the value of, or the ability to sell, such personal properties
and assets.

 

(b) The Company’s tangible personal assets are in operating condition and
working order and repair, when taken as a whole, subject to ordinary wear and
tear and repairs from time to time in the ordinary course of business and are
suitable for the purposes for which they are currently being used.

 

4.10 Real Property.

 

(a) Owned Real Property. The Company does not own any real property.

 

(b) Leased Real Property. Section 4.10(b) of the Disclosure Schedule contains a
list of all leases and subleases (collectively, the “Real Property Leases”)
under which the Company is either lessor or lessee (the “Real Property”). The
Seller has heretofore made available to the Buyer true and complete copies of
each Real Property Lease. To the Knowledge of the Seller, (i) all Real Property
Leases are valid and binding Contracts of the Company and are in full force and
effect (except for those that have terminated or will terminate by their own
terms), and (ii) neither the Company or any other party thereto, is in violation
or breach of or default (or with notice or lapse of time, or both, would be in
violation or breach of or default) under the terms of any such Contract, in each
case, except where such default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

  12

   



 

4.11 Intellectual Property.

 

(a) “Intellectual Property” means (i) trade secrets, inventions, confidential
and proprietary information, know-how, formulae and processes, (ii) patents
(including all provisionals, reissues, divisions, continuations and extensions
thereof) and patent applications, (iii) trademarks, trade names, trade dress,
brand names, domain names, trademark registrations, trademark applications,
service marks, service mark registrations and service mark applications (whether
registered, unregistered or existing at common law, including all goodwill
attaching thereto), (iv) copyrights, including copyright registrations,
copyright applications and unregistered common law copyrights; (v) and all
licenses for the Intellectual Property listed in items (i) – (iv) above.

 

(b) Section 4.11(b) of the Disclosure Schedule sets forth a list that includes
all material Intellectual Property owned by the Company (the “Company-Owned
Intellectual Property”) that is registered or subject to an application for
registration (including the jurisdictions where such Company-Owned Intellectual
Property is registered or where applications have been filed, and all
registration or application numbers, as appropriate).

 

(c) As of the date hereof all necessary registration, maintenance and renewal
fees have been paid and all necessary documents have been filed with the United
States Patent and Trademark Office or foreign patent and trademark office in the
relevant foreign jurisdiction for the purposes of maintaining the registered
Company-Owned Intellectual Property.

 

(d) Except as set forth on Section 4.11(d) of the Disclosure Schedule, (i) the
Company is the exclusive owner of the Company-Owned Intellectual Property free
and clear of all Liens (other than Permitted Liens); (ii) to the Knowledge of
the Seller no proceedings have been instituted, are pending or are threatened
that challenge the rights of the Company in or the validity or enforceability of
the Company-Owned Intellectual Property; (iii) to the Knowledge of the Seller,
neither the use of the Company-Owned Intellectual Property as currently used by
the Company in the conduct of the Company’s business, nor the conduct of the
business as presently conducted by the Company infringes, dilutes,
misappropriates or otherwise violates in any material respect the Intellectual
Property rights of any Person; and (iv) as of the date of this Agreement, the
Company has made no claim of a violation, infringement, misuse or
misappropriation by any Person, of their rights to, or in connection with, the
Company-Owned Intellectual Property.

 

(e) Except as set forth in Section 4.11(e) of the Disclosure Schedule, the
Company has not permitted or licensed any Person to use any Company-Owned
Intellectual Property.

 

(f) Section 4.11(f) of the Disclosure Schedule sets forth a complete and
accurate list of all licenses, other than “off the shelf” commercially available
software programs, pursuant to which the Company licenses from a Person
Intellectual Property that is material to and used in the conduct of the
business by the Company.

 

  13

   



 

(g) To the Knowledge of the Seller, the Company is not in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained in any Contract pursuant to which any third party is authorized to use
any Company-Owned Intellectual Property or pursuant to which the Company is
licensed to use Intellectual Property owned by a third party, except where such
default would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

4.12 Absence of Certain Changes or Events. Except as set forth in Section 4.12
of the Disclosure Schedule, since the date of the Interim Financial Statements,
no event has occurred that has had, individually or in the aggregate, a Material
Adverse Effect. Without limiting the generality of the foregoing, except as set
forth in Section 4.12 of the Disclosure Schedule, since that date:

 

(a) the Company has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, other than for a fair consideration in the
ordinary course of business;

 

(b) the Company has not entered into any agreement, contract, lease, or license
(or series of related agreements, contracts, leases, and licenses) either
involving more than $50,000 or outside the ordinary course of business;

 

(c) no party (including the Company) has accelerated, terminated, modified, or
cancelled any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than $50,000 to
which the Company is a party or by which any of them is bound;

 

(d) the Company has not imposed any Liens upon any of its assets, tangible or
intangible;

 

(e) the Company has not made any capital expenditure (or series of related
capital expenditures) either involving more than $50,000 or outside the ordinary
course of business;

 

(f) the Company has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either involving more than
$50,000 or outside the ordinary course of business;

 

(g) the Company has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property;

 

(h) there has been no change made or authorized in the certificate of
incorporation or bylaws of the Company;

 

(i) the Company has not issued, sold, or otherwise disposed of any of its
capital stock, or granted any options, warrants, or other rights to purchase or
obtain (including upon conversion, exchange, or exercise) any of its capital
stock;

 

  14

   



 

(j) the Company has not made any loan to, or entered into any other transaction
with, any of its directors, officers, and employees outside the ordinary course
of business;

 

(k) the Company has not entered into any employment contract or modified the
terms of any existing such contract or agreement;

 

(l) the Company has not granted any increase in the base compensation of any of
its directors, officers, and employees outside the ordinary course of business;

 

(m) the Company has not committed to any of the foregoing.

 

4.13 Contracts.

 

(a) Except as set forth in Section 4.13(a) of the Disclosure Schedule, as of the
date hereof, the Company is not a party to or bound by any: (i) Contract not
contemplated by this Agreement that materially limits the ability of the Company
to engage or compete in any manner of the business presently conducted by the
Company; (ii) Contract that creates a partnership or joint venture or similar
arrangement with respect to any material business of the Company; (iii)
indenture, credit agreement, loan agreement, security agreement, guarantee,
note, mortgage or other evidence of indebtedness or agreement providing for
indebtedness in excess of $50,000; (iv) Contract that relates to the acquisition
or disposition of any material business (whether by merger, sale of stock, sale
of assets or otherwise) other than this Agreement; and (v) Contract that
involves performance of services or delivery of goods or materials by or to the
Company in an amount or with a value in excess of $50,000 in any 12-month period
(which period may extend past the Closing).

 

(b) The Seller has heretofore made available to the Buyer true and complete
copies of each of the Contracts set forth in Section 4.13(a) of the Disclosure
Schedule. To the Knowledge of the Seller, (i) all such Contracts are valid and
binding, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or other law affecting or relating to creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (ii) all such
Contracts are in full force and effect (except for those that have terminated or
will terminate by their own terms), and (iii) neither the Company nor any other
party thereto, is in violation or breach of or default under (or with notice or
lapse of time, or both, would be in violation or breach of or default under) the
terms of any such Contract, in each case, except where such default would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

4.14 Litigation. Except as set forth in Section 4.14 of the Disclosure Schedule,
there is no Action pending or, to the Knowledge of the Seller, threatened
against the Company that (a) challenges or seeks to enjoin, alter or materially
delay the Acquisition or (b) would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

  15

   



 

4.15 Employee Benefits.

 

(a) Section 4.15(a) of the Disclosure Schedule includes a list of all Benefit
Plans maintained or contributed to by the Company (the “Company Benefit Plans”).
The Seller has delivered or made available to the Buyer copies of (i) each
Company Benefit Plan, (ii) the most recent summary plan description for each
Company Benefit Plan for which such a summary plan description is required and
(iii) the most recent favorable determination letters from the IRS with respect
to each Company Benefit Plan intended to qualify under Section 401(a) of the
Code.

 

(b) Except as set forth in Section 4.15(b) of the Disclosure Schedule, (i) none
of the Company Benefit Plans is subject to Title IV of ERISA; (ii) each Company
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
is subject to a favorable determination letter from the IRS and, to the
Knowledge of the Seller, no event has occurred and no condition exists that is
reasonably likely to result in the revocation of any such determination; and
(iii) each Company Benefit Plan is in compliance with all applicable provisions
of ERISA and the Code, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

4.16 Labor and Employment Matters. Section 4.16 of the Disclosure Schedule sets
forth a list of all written employment agreements that obligate the Company to
pay an annual salary of $50,000 or more and to which the Company is a party. To
the Knowledge of the Seller, there are no pending labor disputes, work
stoppages, requests for representation, pickets, work slow-downs due to labor
disagreements or any actions or arbitrations that involve the labor or
employment relations of the Company. The Company is not party to any collective
bargaining agreement.

 

4.17 Environmental. Except (a) as set forth in Section 4.17 of the Disclosure
Schedule or (b) for any matter that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, to the Knowledge of
the Seller (i) the Company is in compliance with all applicable Laws relating to
protection of the environment (“Environmental Laws”), (ii) the Company possesses
and is in compliance with all Permits required under any Environmental Law for
the conduct of its operations and (iii) there are no Actions pending against the
Company alleging a violation of any Environmental Law. This Section 4.17 is the
sole representation and warranty herein pertaining to environmental matters.

 

4.18 Insurance. Section 4.18 of the Disclosure Schedule sets forth a list of
each insurance policy that covers the Company or its businesses, properties,
assets, directors, officers or employees (the “Policies”). Such Policies are in
full force and effect in all material respects and the Company is not in
violation or breach of or default under any of its obligations under any such
Policy, except where such default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

4.19 Brokers’ Fees. Except as set forth in Section 4.19 of the Disclosure
Schedule, which such fees shall be paid prior to or at Closing with the
Company’s cash, the Company has no Liability to pay any fees or commissions to
any broker, finder or agent with respect to this Agreement, the Acquisition or
the transactions contemplated by this Agreement.

 

4.20 Certain Business Relationships with the Company. Except as set forth in
Section 4.20 of the Disclosure Schedule, neither the Seller, nor any Affiliate
of the Seller, has been involved in any business arrangement or relationship
with the Company within the past 12 months, and neither the Seller, nor any
Affiliate of the Seller, owns any asset, tangible or intangible, which is used
in the Business.

 

  16

   



 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to each of the Sellers that each statement
contained in this Article V is true and correct as of the date hereof.

 

5.1 Organization and Capitalization. The Buyer is a corporation, duly organized,
validly existing and in good standing under the laws of the state of Delaware.
Buyer’s authorized capital stock is one class of 5,000 shares of $0.001 par
value of which 580 shares have been issued by Buyer prior to the Closing and 420
shares will be issued to the Seller at the Closing. There are no other
securities of Buyer at the time of the Closing other than debt in an amount that
does not exceed $6 million, the Buyer Notes and the Buyer Short Term Notes to be
issued to Sellers at the Closing.

 

5.2 Authorization. The Buyer has the requisite power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Buyer of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
action, and no other action on the part of the Buyer is necessary to authorize
this Agreement or to consummate the transactions contemplated hereby (other than
compliance with the filing and notice requirements set forth in Section
5.3(b)(i)). This Agreement has been duly executed and delivered by the Buyer
and, assuming the due authorization, execution and delivery by each of the other
parties hereto, constitutes a legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms, except as limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

 

5.3 Noncontravention.

 

(a) Neither the execution and the delivery of this Agreement, nor the
consummation of the Acquisition and the other transactions contemplated by this
Agreement, will, with or without the giving of notice or the lapse of time or
both, (i) violate any provision of the certificate of incorporation or bylaws
(or comparable organization documents, as applicable) of the Buyer, (ii) violate
any Law applicable to the Buyer on the date hereof or (iii) violate any Contract
to which the Buyer is a party, except in the case of clauses (ii) and (iii) to
the extent that any such violation would not reasonably be expected to prevent
or materially delay the consummation of the Acquisition and the other
transactions contemplated by this Agreement.

 

(b) The execution and delivery of this Agreement by the Buyer does not, and the
performance of this Agreement by the Buyer will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity, except for (i) the filings set forth in Section 3.2(b)(i)
or (ii) where the failure to take such action would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

  17

   



 

5.4 Brokers’ Fees. The Buyer has no Liability to pay any fees or commissions to
any broker, finder or agent with respect to this Agreement, the Acquisition or
the transactions contemplated by this Agreement that could result in any
Liability being imposed on the Sellers or the Company.

 

ARTICLE VI
COVENANTS

 

6.1 Consents. The Company will use its commercially reasonable efforts to obtain
any required third-party consents to the Acquisition and the other transactions
contemplated by this Agreement in writing from each Person.

 

6.2 Operation of the Company’s Business. During the period commencing on the
date hereof and ending at the earlier of the Closing and the termination of this
Agreement in accordance with Article VIII, the Company, except (i) as otherwise
contemplated by this Agreement, (ii) as required by applicable Law or (iii) with
the prior written consent of the Buyer (which consent will not be unreasonably
withheld or delayed), will use commercially reasonable efforts to carry on its
business in a manner consistent with past practice and not take any action or
enter into any transaction that would result in the following:

 

(a) any change in the certificate of incorporation or bylaws of the Company or
any amendment of any material term of any outstanding security of the Company;

 

(b) any issuance or sale of any additional shares of, or rights of any kind to
acquire any shares of, any capital stock of any class of the Company (whether
through the issuance or granting of options or otherwise);

 

(c) any incurrence, guarantee or assumption by the Company of any indebtedness
for borrowed money other than in the ordinary course of business in amounts and
on terms consistent with past practice;

 

(d) any change in any method of accounting, accounting principle or accounting
practice by the Company which would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

 

(e) except in the ordinary course of business (i) any adoption or material
amendment of any Company Benefit Plan, (ii) any entry into any collective
bargaining agreement with any labor organization or union, (iii) any entry into
an employment agreement or (iv) any increase in the rate of compensation to any
employee in an amount that exceeds 10% of such employee’s current compensation;
provided, that the Company may (A) take any such action for employees in the
ordinary course of business or pursuant to any existing Contracts or Company
Benefit Plans and (B) adopt or amend any Company Benefit Plan if the cost to
such Person of providing benefits thereunder is not materially increased;

 

(f) except in the ordinary course of business, any cancellation, modification,
termination or grant of waiver of any material Permits or Contracts to which the
Company is a party, which cancellation, modification, termination or grant of
waiver would, individually or in the aggregate, have a Material Adverse Effect;

 

  18

   



 

(g) any change in the Tax elections made by the Company or in any accounting
method used by the Company for Tax purposes, where such Tax election or change
in accounting method may have a material effect upon the Tax Liability of the
Company for any period or set of periods, or the settlement or compromise of any
material income Tax Liability of the Company;

 

(h) except in the ordinary course of business, any acquisition or disposition of
any business or any material property or asset of any Person (whether by merger,
consolidation or otherwise) by the Company;

 

(i) any grant of a Lien on any properties and assets of the Company that would
have, individually or in the aggregate, a Material Adverse Effect; provided,
however, Company may grant a Lien on its assets in the ordinary course of
business;

 

(j) any entry into any agreement or commitment to do any of the foregoing.

 

6.3 Access. The Company will permit the Buyer and its Representatives to have
reasonable access at all reasonable times during normal business, and in a
manner so as not to interfere with the normal business operations of the
Company, to the premises, properties, personnel, books, records (including Tax
records), Contracts and documents of or pertaining to the Company.

 

6.4 Transfer of Cash and Cash Equivalents. On or prior to the Closing, the
Company and Sellers will transfer, or cause to be distributed all cash and cash
equivalents of the Company to, among other things, pay any fees owed by Company
to brokers or advisors (including termination fees under any advisory agreement)
and any indebtedness for borrowed money; provided, however, that the Company
shall have an amount in cash in its corporate bank account and on hand at its
store locations at the Closing that is equal to $200,000 in the aggregate.

 

6.5 Notice of Developments. The Sellers and the Company will give prompt written
notice to the Buyer of any event that would reasonably be expected to give rise
to, individually or in the aggregate, a Material Adverse Effect or would
reasonably be expected to cause a breach of any of its respective
representations, warranties, covenants or other agreements contained herein. The
Buyer will give prompt written notice to the Sellers and the Company of any
event that could reasonably be expected to cause a breach of any of its
representations, warranties, covenants or other agreements contained herein or
could reasonably be expected to, individually or in the aggregate, prevent or
materially delay the consummation of the Acquisition and the other transactions
contemplated by this Agreement. Except as set forth in Section 6.13, the
delivery of any notice pursuant to this Section 6.5 will not limit, expand or
otherwise affect the remedies available hereunder (if any) to the party
receiving such notice.

 

6.6 No Solicitation.

 

(a) The Sellers and the Company will, and will cause each of their
Representatives to, cease immediately any existing discussions regarding a
Transaction Proposal.

 

  19

   



 

(b) From and after the date of this Agreement, without the prior consent of the
Buyer, none of the Seller nor the Company will, nor will they authorize or
permit any of their respective Representatives to, directly or indirectly
through another Person to, (i) solicit, initiate or encourage (including by way
of furnishing information), or take any other action designed to facilitate any
inquiries, proposals or offers from any Person that constitute, or would
reasonably be expected to constitute, a Transaction Proposal, (ii) participate
in any discussions or negotiations (including by way of furnishing information)
regarding any Transaction Proposal or (iii) otherwise cooperate in any way with,
or assist or participate in, facilitate or encourage, any effort or attempt by
any other Person to do or seek any of the foregoing.

 

(c) In addition, the Sellers shall immediately communicate to the Buyer the
terms of any Transaction Proposal received by any of the Sellers or the Company,
or any of their Representatives.

 

6.7 Taking of Necessary Action; Further Action. Subject to the terms and
conditions of this Agreement, each of the Sellers, the Company and the Buyer
will take all such reasonable and lawful action as may be necessary or
appropriate in order to effectuate the Acquisition in accordance with this
Agreement as promptly as practicable.

 

6.8 Covenant not to Compete. For a period of three years from and after the
Closing (the “Noncompetition Period”), the Seller shall not engage directly or
indirectly in any business that is competitive with the current business of the
Company (the “Business”) in any geographic area in which the Business is
conducted or in which the Buyer plans to conduct the Business as of the Closing
Date; provided, however, that no owner of less than 1% of the outstanding stock
of any publicly-traded corporation shall be deemed to engage solely by reason
thereof in any of its businesses. During the Noncompetition Period, the Seller
shall not induce or attempt to induce any customer, or supplier of the Buyer or
any affiliate of the Buyer to terminate its relationship with the Buyer or any
Affiliate of the Buyer or to enter into any business relationship to provide or
purchase the same or substantially the same services as are provided to or
purchased from the Business which might harm the Buyer or any Affiliate of the
Buyer. During the Noncompetition Period, the Seller shall not, on behalf of any
entity other than the Buyer or an Affiliate of the Buyer, hire or retain, or
attempt to hire or retain, in any capacity any Person who is, or was at any time
during the preceding twelve (12) months, an employee or officer of the Buyer or
an Affiliate of the Buyer. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 6.8 is invalid
or unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

 

6.9 Bylaws of the Buyer. The Sellers acknowledge and agree that the Buyer Shares
and the transfer thereof are governed by the terms and provisions of the bylaws
of the Buyer and the Sellers shall not sell, assign, pledge or otherwise
transfer all or any portion of the Buyer Shares or any right or interest
therein, whether voluntarily, involuntarily, by operation of law, by gift or
otherwise, except by a transfer which meets the requirements specified in the
bylaws of the Buyer. The Sellers shall otherwise comply with the provisions of
the bylaws of the Buyer as they relate to the Buyer Shares.

 

  20

   



 

6.10 Financial Information. The Seller shall cooperate with the Buyer and the
Buyer’s independent certified public accounting firm in order to enable the
Buyer to create audited financial statements prepared in accordance with the
GAAP for the two full fiscal years preceding the Closing Date and for the
calendar year 2016, by making available the Seller’s records as they are
maintained in the ordinary course of business and answering reasonable
questions.

 

6.11 Management Fee. The Sellers acknowledge and agree that from and after the
Closing Date, 1847 Holdings LLC will charge the Company an annual management fee
of approximately $250,000, which fee shall cover all of the services provided by
it, including the cost of the management consultant that will be engaged to work
with the Sellers on a day-to-day basis on transition matters.

 

6.12 No Mandatory Capital Calls. The Buyer agrees that neither the board of
directors of the Buyer nor any stockholder of the Buyer shall have the authority
or right to make any mandatory capital call that requires any of the Sellers to
contribute capital or any other property to the Buyer from and after the date
hereof. For the avoidance of doubt, the Buyer shall under no circumstances be
able to require the Sellers as holders of 42% of the equity of the Buyer to
invest any funds into the Buyer and the Sellers shall have absolutely no
financial liability toward the Buyer as a result of their ownership of the 42%
equity stake in the Buyer.

 

6.13 Disclosure Schedule.

 

(a) Seller shall have the right from time to time after the date hereof to
deliver written updates of the Disclosure Schedule to reflect matters that
existed, occurred or arose prior to or after the date hereof up to Closing and
were not included on the Disclosure Schedule but should be so included (the
“Updated Disclosure Schedule”) or to create new exceptions to the Disclosure
Schedule where the text of the Agreement does not expressly contemplate an
exception requiring disclosure on the Disclosure Schedule to which Seller
obtains or becomes aware of between signing and Closing (the “New Disclosure
Schedule”). Disclosures set forth in either the Updated Disclosure Schedule or
the New Disclosure Schedule shall be referred to as “Updated Matters.”

 

(b) If the Updated Matters set forth a situation that would have an adverse
effect upon the Company and reflect matters that existed, occurred or arose
prior to the date hereof and should have been disclosed upon the signing of this
Agreement, then Buyer shall be entitled to (i) terminate this Agreement upon
written notice to Seller and Stockholders and, in addition if Seller had
Knowledge at that time to avoid such representations and warranties being true,
accurate and complete on such signing, then Buyer shall be entitled to (ii)
close the transactions contemplated by this Agreement and pursue any and all
remedies against Seller related to such breach of representations and
warranties.

 

(c) If the Updated Matters set forth a situation that would have an adverse
effect upon the Company and reflect matters that arise after the signing of this
Agreement, then Buyer shall be entitled to (i) terminate this Agreement upon
written notice to Seller or (ii) waive its rights to terminate this Agreement
and its rights to indemnification under Article IX relating to such Updated
Matters and proceed with the Closing in which case such Updated Disclosure
Schedule and New Disclosure Schedule shall constitute final Disclosure Schedule
for the purposes of this Agreement.

 

  21

   



 

6.14 Certain Protective Provisions. For so long as the Sellers and/or their
Affiliates beneficially own the Buyer Shares, the Buyer and the Company shall
not, either directly or indirectly by amendment, merger, consolidation or
otherwise, do any of the following without (in addition to any other vote
required by law or the Buyer’s or the Company’s Certificate of Incorporation)
the written consent or affirmative vote of the Sellers and/or such Affiliates,
given in writing or by vote at a meeting:

 

(a) liquidate, dissolve or wind-up the business and affairs of the Buyer or the
Company, effect any merger or consolidation, or sell substantially all of the
assets of the Buyer or the Company, or consent to any of the foregoing;

 

(b) amend, alter or repeal any provision of the Certificate or Articles of
Incorporation or Bylaws of the Buyer or the Company;

 

(c) create, or authorize the creation of, or issue or obligate itself to issue
shares of, any additional class or series of capital stock, or increase the
authorized number of shares of Buyer Common Stock or Company common stock or
increase the authorized number of shares of any additional class or series of
capital stock;

 

(d) reclassify, alter or amend any existing security of the Buyer that is pari
passu with the Buyer Common Stock in respect of the distribution of assets on
the liquidation, dissolution or winding up of the Buyer, the payment of
dividends or rights of redemption, if such reclassification, alteration or
amendment would render such other security senior to the Buyer Common Stock in
respect of any such right, preference, or privilege;

 

(e) purchase or redeem (or permit any subsidiary to purchase or redeem) any
shares of capital stock of the Buyer other than repurchases of stock from former
employees, officers, directors, consultants or other persons who performed
services for the Buyer or any subsidiary in connection with the cessation of
such employment or service at the lower of the original purchase price or the
then-current fair market value thereof;

 

(f) incur any aggregate indebtedness in excess of $6 million, other than trade
credit of Company incurred in the ordinary course of business;

 

(g) issue any additional shares of Buyer Common Stock or Company common stock or
options, warrants, or other securities directly or indirectly convertible into
or exchangeable for Buyer Common Stock or Company common stock;

 

(h) increase or decrease the authorized number of directors constituting the
Board of Directors.

 

  22

   



 

6.15 DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH
IN ARTICLES III AND IV OF THIS AGREEMENT NO SELLER MAKES AND EACH EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, WHETHER EXPRESS OR IMPLIED, AND
WHETHER BY COMMON LAW, STATUTE, OR OTHERWISE, REGARDING SELLER, THE SHARES OR
THE BUSINESS, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND SUCH OTHER REPRESENTATIONS AND WARRANTIES ARE EXPRESSLY
DISCLAIMED. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLES
III AND IV, BUYER HAS NOT RELIED ON SELLERS WITH RESPECT TO ANY MATTER IN
CONNECTION WITH BUYER’S EVALUATION OF THE COMPANY AND ITS SHARES OTHER THAN THE
REPRESENTATIONS AND WARRANTIES OF SELLERS SPECIFICALLY SET FORTH IN ARTICLES III
AND IV.

 

6.16 Home State Bank Obligation. At Closing, the Buyer shall cause the Company
to pay off in full the Home State Bank obligation of the Company. The Home State
Bank obligation of the Company shall not be accounted for as a deduction in any
manner to the Purchase Price.

 

ARTICLE VII
CONDITIONS TO OBLIGATIONS TO CLOSE

 

7.1 Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the Acquisition is subject to the satisfaction or waiver by the Buyer
of the following conditions:

 

(a) The representations and warranties of the Sellers set forth in this
Agreement will be true and correct in all respects as of the date of this
Agreement and as of the Closing Date (except to the extent such representations
and warranties speak as of another date, in which case such representations and
warranties will be true and correct as of such other date), except where the
failure of such representations and warranties to be so true and correct
(without giving effect to any limitation as to “materiality” or “Material
Adverse Effect” set forth therein) does not have, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Buyer will have received a certificate signed by the Sellers to such effect.

 

(b) Each of the Sellers and the Company will have performed all of the covenants
required to be performed by it under this Agreement at or prior to the Closing,
except where the failure to perform does not have, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
materially adversely affect the ability of each of the Sellers and the Company
to consummate the Acquisition or perform its other obligations hereunder. The
Buyer will have received a certificate signed by the Sellers to such effect.

 

(c) The Buyer shall have completed its business, accounting and legal due
diligence review of the Company and the Business, its assets and liabilities,
and the results thereof shall be reasonably satisfactory to the Buyer.

 

(d) There shall not have been any occurrence, event, incident, action, failure
to act, or transaction since the date of the Interim Financial Statements which
has had or is reasonably likely to cause a Material Adverse Effect.

 

  23

   



 

(e) All applicable waiting periods (and any extensions thereof) will have
expired or otherwise been terminated, and the parties hereto will have received
all other authorizations, consents and approvals of all Governmental Entities in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

(f) No temporary, preliminary or permanent restraining Order preventing the
consummation of the Acquisition will be in effect.

 

(g) Each party, as appropriate, shall have obtained any required consents,
permits, licenses, approvals or notifications of any lenders, lessors,
suppliers, customers or other third parties for which the Buyer will assume
responsibility for properly completing any and all necessary forms required when
applying for and securing any necessary transfers.

 

(h) The Sellers shall have (i) obtained releases of any liens or (ii) a payoff
letter confirming the payoff due from Company at Closing reasonably acceptable
to the Buyer, regarding charges or encumbrances against any of the assets of the
Company, at the Sellers’ expense.

 

(i) The Buyer shall have received such pay-off letters and releases relating to
the indebtedness as it shall have requested and such pay-off letters shall be in
form and substance satisfactory to it.

 

(j) The Company and each Seller shall have entered into an employment and
noncompetition agreements for a term of two (2) years that include annual
aggregate compensation of $270,000 ($135,000 per Seller per annum), in form and
substance mutually satisfactory to the Buyer and each Seller.

 

(k) The Company shall have received new triple net leases for the Real Property,
which shall include annual rent of $100,000, a term of ten (10) years and a
provision permitting assignment by the Buyer (provided Buyer and Company remain
liable thereunder), in form and substance mutually satisfactory to the parties.

 

(l) The Company shall have delivered evidence reasonably satisfactory to the
Buyer of the Company’s corporate organization and proceedings and its existence
in the jurisdiction in which it is incorporated, including evidence of such
existence as of the Closing.

 

(m) The Buyer shall have obtained on terms and conditions satisfactory to it all
of the financing it needs in order to consummate the transactions contemplated
hereby and fund the working capital requirements of the Company after the
Closing.

 

(n) The Preliminary Balance Sheet shall reflect the achievement of the Minimum
Requirement.

 

(o) All actions to be taken by the Sellers in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Buyer.

 

  24

   



 

7.2 Conditions to Obligation of the Sellers. The obligation of the Sellers to
consummate the Acquisition is subject to the satisfaction or waiver by the
Sellers of the following conditions:

 

(a) The representations and warranties of the Buyer set forth in this Agreement
will be true and correct in all respects as of the date of this Agreement and as
of the Closing Date (except to the extent such representations and warranties
speak as of another date, in which case such representations and warranties will
be true and correct as of such other date), except where the failure of such
representations and warranties to be so true and correct does not adversely
affect the ability of the Buyer to consummate the Acquisition and the other
transactions contemplated by this Agreement. The Sellers will have received a
certificate signed on behalf of the Buyer by a duly authorized officer of the
Buyer to such effect.

 

(b) The Buyer will have performed in all material respects all of the covenants
required to be performed by it under this Agreement at or prior to the Closing
except such failures to perform as do not materially adversely affect the
ability of the Buyer to consummate the Acquisition and the other transactions
contemplated by this Agreement. The Sellers will have received a certificate
signed on behalf of the Buyer by a duly authorized officer of the Buyer to such
effect.

 

(c) All applicable waiting periods (and any extensions thereof) will have
expired or otherwise been terminated and the parties hereto will have received
all other authorizations, consents and approvals of all Governmental Entities in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

(d) No temporary, preliminary or permanent restraining Order preventing the
consummation of the Acquisition will be in effect.

 

(e) Each party, as appropriate, shall have obtained any required consents,
permits, licenses, approvals or notifications of any Governmental Entities,
lenders, lessors, suppliers, customers or other third parties for which the
Buyer will assume responsibility for properly completing any and all necessary
forms required when applying for and securing any necessary transfers.

 

(f) The Buyer and each Seller shall have entered into an employment agreement
for a term of two (2) years that include annual aggregate compensation of
$270,000, in form and substance mutually satisfactory to the Buyer and each
Seller.

 

(g) The Buyer shall have obtained on terms and conditions satisfactory to it all
of the financing it needs in order to consummate the transactions contemplated
hereby and fund the working capital requirements of the Company after the
Closing.

 

(h) All actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to the Sellers.

 

  25

   



 

(i) The Company shall have received new triple net leases for the Real Property,
which shall include annual rent of $100,000, a term of ten (10) years and a
provision permitting assignment by the Buyer (provided Buyer and Company remain
liable thereunder), in form and substance mutually satisfactory to the parties.

 

(j) Buyer shall have delivered to Seller the Purchase Price, the Buyer Notes,
the Buyer Short Term Notes, and all other Closing deliverables required to be
delivered to Seller hereunder.

 

(k) Sellers shall have received from various third parties releases of their
personal guarantees of the obligations of Company.

 

ARTICLE VIII
TERMINATION; AMENDMENT; WAIVER

 

8.1 Termination of Agreement. This Agreement may be terminated as follows:

 

(a) by mutual written consent of the Buyer and the Sellers at any time prior to
the Closing;

 

(b) by either the Buyer or the Sellers if any Governmental Entity will have
issued an Order or taken any other action permanently enjoining, restraining or
otherwise prohibiting the transactions contemplated by this Agreement;

 

(c) by either the Buyer or the Sellers if the Closing does not occur on or
before March 3, 2017; provided that the right to terminate this Agreement under
this Section 8.1(c) will not be available to any party whose breach of any
provision of this Agreement results in the failure of the Closing to occur by
such time other than failure to receive the required consents or the releases of
Sellers from their respective personal guarantees;

 

(d) by the Buyer if any of the Sellers or the Company has breached their
respective representations and warranties or any covenant or other agreement to
be performed by it in a manner such that the Closing conditions set forth in
Section 7.1(a) or 7.1(b) would not be satisfied; or

 

(e) by the Sellers if the Buyer has breached its representations and warranties
or any covenant or other agreement to be performed by it in a manner such that
the Closing conditions set forth in Section 7.2(a) or 7.2(b) would not be
satisfied.

 

8.2 Effect of Termination. In the event of termination of this Agreement by
either the Sellers or the Buyer as provided in Section 8.1, this Agreement will
forthwith become void and have no effect, without any Liability (other than with
respect to any suit for breach of this Agreement) on the part of the Buyer, the
Company or the Sellers (or any stockholder, agent, consultant or Representative
of any such party); provided, that the provisions of Sections 10.1, 10.6, 10.7,
10.8, 10.11, 10.14 and this Section 8.2 will survive any termination hereof
pursuant to Section 8.1.

 

  26

   



 

8.3 Amendments. This Agreement may not be amended except by an instrument in
writing signed on behalf of the Buyer, the Company and the Sellers.

 

8.4 Waiver. At any time prior to the Closing, the Buyer may (a) extend the time
for the performance of any of the covenants, obligations or other acts of the
Sellers and the Company or (b) waive any inaccuracy of any representations or
warranties or compliance with any of the agreements, covenants or conditions of
the Sellers or any conditions to its own obligations. Any agreement on the part
of the Buyer to any such extension or waiver will be valid only if such waiver
is set forth in an instrument in writing signed on its behalf by its duly
authorized officer. At any time prior to the Closing, the Sellers and the
Company, may (a) extend the time for the performance of any of the covenants,
obligations or other acts of the Buyer or (b) waive any inaccuracy of any
representations or warranties or compliance with any of the agreements,
covenants or conditions of the Buyer or any conditions to their own obligations.
Any agreement on the part of the Sellers and the Company to any such extension
or waiver will be valid only if such waiver is set forth in an instrument in
writing signed by the Sellers and the Company. The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise will not
constitute a waiver of such rights. The waiver of any such right with respect to
particular facts and other circumstances will not be deemed a waiver with
respect to any other facts and circumstances, and each such right will be deemed
an ongoing right that may be asserted at any time and from time to time.

 

ARTICLE IX
INDEMNIFICATION

 

9.1 Survival. The representations and warranties made herein and in any
certificate delivered in connection herewith shall survive for a period of
twenty-four (24) months following the Closing Date, at which time they shall
expire; provided, however, that (i) the representations and warranties set forth
in Sections 3.1, 3.3, 3.4, 4.1, 4.3, and 4.19 of this Agreement (the
“Fundamental Representations”) shall survive until the expiration of the
applicable statute of limitations and (ii) the representations and warranties in
Section 4.6 of this Agreement shall survive until the expiration of the
applicable statute of limitations. If written notice of a claim has been given
prior to the expiration of the applicable representations and warranties, then
notwithstanding any statement herein to the contrary, the relevant
representations and warranties shall survive as to such claim, until such claim
is finally resolved. Unless a specified period is set forth in this Agreement
(in which event such specified period will control), all agreements and
covenants contained in this Agreement will survive the Closing and remain in
effect until thirty (30) days after the expiration of the applicable statutes of
limitations. To avoid any doubt, the parties agree that the time limitations
herein limit the time in which a claim may be brought even though such time
limits may be less than those otherwise afforded under applicable statutes of
limitations. In the event that a claim has been brought within such time
periods, the running of such time prior to the final adjudication of such claim
shall not time bar the continuation of such claim.

 

  27

   



 

9.2 Indemnification by Sellers. From and after the Closing, the Sellers agree,
severally and not jointly, to indemnify, defend and save Buyer and its
Affiliates, stockholders, officers, directors, employees, agents and
representatives (each, a “Buyer Indemnified Party” and collectively, the “Buyer
Indemnified Parties”) harmless from and against any and all liabilities,
deficiencies, demands, claims, Actions, assessments, losses, costs, expenses,
interest, fines, penalties and damages (including fees and expenses of attorneys
and accountants and costs of investigation) (individually and collectively, the
“Losses”) suffered, sustained or incurred by any Buyer Indemnified Party arising
out of or otherwise by virtue of: (a) any breach of any of the representations
or warranties of the Sellers or the Company contained in Article III or IV of
this Agreement or (b) the failure of Sellers to perform any of their covenants
or obligations contained in this Agreement.

 

Notwithstanding anything herein to the contrary, the obligation of the Sellers
hereunder for a breach of a representation and warranty under Article IV shall
be apportioned fifty percent (50%) by each Seller and shall not be joint and
several.

 

9.3 Indemnification by Buyer. From and after the Closing, the Buyer agrees to
indemnify, defend and save the Sellers and to the extent applicable, the
Sellers’ Affiliates, employees, agents and representatives (each, a “Seller
Indemnified Party” and collectively the “Seller Indemnified Parties”) harmless
from and against any and all Losses sustained or incurred by any Seller
Indemnified Party arising out of or otherwise by virtue of: (a) any breach of
any of the representations and warranties of Buyer contained in Article V of
this Agreement or (b) the failure of Buyer to perform any of its covenants or
obligations contained in this Agreement.

 

9.4 Indemnification Procedure.

 

(a) If a Buyer Indemnified Party or a Seller Indemnified Party seeks
indemnification under this Article IX, such party (the “Indemnified Party”)
shall give written notice to the other party (the “Indemnifying Party”) of the
facts and circumstances giving rise to the claim. In that regard, if any Action,
Liability or obligation shall be brought or asserted by any third party which,
if adversely determined, would entitle the Indemnified Party to indemnity
pursuant to this Article IX (a “Third-Party Claim”), the Indemnified Party shall
promptly notify the Indemnifying Party of such Third-Party Claim in writing,
specifying the basis of such claim and the facts pertaining thereto, and the
Indemnifying Party, if the Indemnifying Party so elects, shall assume and
control the defense thereof (and shall consult with the Indemnified Party with
respect thereto), including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all necessary expenses. If the
Indemnifying Party elects to assume control of the defense of a Third-Party
Claim, the Indemnified Party shall have the right to employ counsel separate
from counsel employed by the Indemnifying Party in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of the Indemnified
Party unless (i) the Indemnifying Party has been advised by the Indemnifying
Party’s counsel that a reasonable likelihood exists of a conflict of interest
between the Indemnifying Party and the Indemnified Party, or (ii) the
Indemnifying Party has failed to assume the defense and employ counsel; in which
case the fees and expenses of the Indemnified Party’s counsel shall be paid by
the Indemnifying Party. All claims other than Third-Party Claims (a “Direct
Claim”) may be asserted by the Indemnified Party giving notice to the
Indemnifying Party. Absent an emergency or other extenuating circumstance, the
Indemnified Party shall give written notice to the Indemnifying Party of such
Direct Claim prior to taking any material actions to remedy such Direct Claim.

 

  28

   



 

(b) In no event shall the Indemnified Party pay or enter into any settlement of
any claim or consent to any judgment with respect to any Third-Party Claim
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld, conditioned or delayed) if such settlement or
judgment would require the Indemnifying Party to pay any amount. The
Indemnifying Party may enter into a settlement or consent to any judgment
without the consent of the Indemnified Party so long as (i) such settlement or
judgment involves monetary damages only and (ii) a term of the settlement or
judgment is that the Person or Persons asserting such Third-Party Claim
unconditionally release all Indemnified Parties from all liability with respect
to such claim; otherwise the consent of the Indemnified Party shall be required
in order to enter into any settlement of, or consent to the entry of a judgment
with respect to, any Third-Party Claim, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

9.5 Failure to Give Timely Notice. A failure by an Indemnified Party to provide
notice as provided in Section 9.4 will not affect the rights or obligations of
any Person except and only to the extent that, as a result of such failure, any
Person entitled to receive such notice was damaged as a result of such failure
to give timely notice. Nothing contained in this Section 9.5 shall be deemed to
extend the period for which Sellers’ representations and warranties will survive
Closing as set forth in Section 9.1 above.

 

9.6 Limited on Indemnification Obligation. Notwithstanding anything in this
Agreement to the contrary, the liability of the Sellers to the Buyer Indemnified
Parties with respect to claims for indemnification pursuant to Section 9.4(a)
(but not with respect to the Fundamental Representations for which recovery
shall not be so limited) is subject to the following limitations:

 

(a) The Sellers shall not, in the aggregate, be liable to the Buyer Indemnified
Parties for Losses arising under Section 9.4(a) (other than with respect to
Fundamental Representations for which recovery shall not be so limited) to the
extent that the amounts otherwise indemnifiable for such breaches exceeds the
Cash Portion of the Purchase Price.

 

(b) The Sellers shall not be liable to the Buyer Indemnified Parties for Losses
arising under Section 9.4(a) (other than with respect to Fundamental
Representations for which recovery shall not be so limited) until and unless the
aggregate amounts indemnifiable for such breaches exceeds $50,000. In the event
the Buyer Indemnified Parties’ claim for Losses, in the aggregate, exceed
$50,000, the Buyer Indemnified Parties shall be entitled to the entire amount of
such Losses back to the first dollar.

 

(c) The Sellers shall not be liable to the Buyer Indemnified Parties for Losses
arising under Section 9.4 unless the claim therefor is asserted in writing on or
prior to the expiration of the applicable representations and warranties.

 

(d) Losses payable by an Indemnifying Party under this Article IX shall not
include punitive damages, damages related to mental or emotional distress, lost
profits, exemplary damages, consequential damages or damages calculated as a
multiple of earnings.

 

  29

   



 

(e) Each Buyer Indemnified Party shall use commercially reasonable efforts to
take and shall cause its affiliates to take all reasonable steps to mitigate any
Losses upon becoming aware of any event or circumstance that would be reasonably
expected to, or does, give rise thereto.

 

(f) Losses otherwise subject to indemnity hereunder will be calculated after
application of any received insurance proceeds actually received by the
Indemnitee (net of costs of recovery and the value of any associated increase in
premiums).

 

(g) In calculating any Losses, there shall be deducted any indemnification,
contribution or other similar payment actually recovered by any Buyer
Indemnified Party from any third person directly in connection with such claim,
less any costs of receiving such recovery.

 

(h) To avoid doubt, the parties understand and agree that notwithstanding
anything herein to the contrary, the provisions of this Article IX shall not
apply to (i) the Non-Competitive Provisions of this Agreement of either of the
Sellers, the Employment Agreements referred to in Section 4.16, or the Lease as
such documents shall be separately enforceable in accordance with their terms.

 

(i) Adjustment to Purchase Price. All indemnification payments pursuant to this
Article IX shall be deemed to be adjustments to the Purchase Price.

 

9.7 Sole and Exclusive Remedy. Except with respect to claims for specific
performance or other equitable remedies and for claims (i) based upon fraud, in
respect of any breach of any representations, warranties, covenant agreements or
obligations required to be performed on or after Closing pursuant to this
Agreement, this Article IX shall be the sole and exclusive remedy for Losses of
any Indemnified Party and each party waives all statutory common law and other
claims with respect thereto, other than claims for indemnification under this
Article IX from and after the Closing with respect to breaches of this
Agreement.

 

9.8 Payments. Payments of all amounts owing by an Indemnifying Party under this
Article IX shall be made promptly upon the determination in accordance with this
Article IX that an indemnification obligation is owing by the Indemnifying Party
to the Indemnified Party.

 

ARTICLE X
MISCELLANEOUS

 

10.1 Press Releases and Public Announcement. Neither the Buyer on the one hand,
nor the Sellers or the Company on the other, will issue any press release or
make any public announcement relating to this Agreement, the Acquisition or the
other transactions contemplated by this Agreement without the prior written
approval of the other party; provided, however, that the Buyer may make
regulatory filings referring to this Agreement or attaching a copy hereof as may
be required by applicable law.

 

10.2 No Third-Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns.

 

  30

   



 

10.3 Entire Agreement. This Agreement (including the Exhibits and the Schedules
hereto) constitutes the entire agreement among the parties hereto and supersedes
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, to the extent they related in any way to the subject
matter hereof.

 

10.4 Succession and Assignment. This Agreement will be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party hereto may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval, in the case of assignment by the Buyer, by the Sellers, and, in the
case of assignment by the Sellers or the Company, the Buyer.

 

10.5 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement, and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

10.6 Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission or mailed (by
registered or certified mail, postage prepaid, return receipt requested) or
delivered by reputable overnight courier, fee prepaid, to the parties hereto at
the addresses of the parties as specified below:

 

 



 

If to the Buyer:

1847 Neese Inc.

c/o 1847 Holdings LLC

590 Madison Avenue, 21st Floor

New York, NY 10022

Attn: Ellery W. Roberts, CEO

Facsimile: 917.793.5950

 

 

 

 

with a copy to:

Bevilacqua PLLC

1629 K Street, NW, Suite 300

Washington, DC 20006

Attn: Louis A. Bevilacqua

Email: lou@bevilacquapllc.com

 

 

 

 

If to the Company:

Neese, Inc.

303 Division St. E.

Grand Junction, IA 50107

Attn: Alan Neese, President

Facsimile:

 

 

 

 

If to the Sellers:

Alan Neese

303 Division St. E.

Grand Junction, IA 50107

Facsimile:



 

  31

   



 



 

 

Katherine Neese

303 Division St. E.

Grand Junction, IA 50107

Facsimile:

 

 

 

 

with a copy to:

Lane & Waterman LLP

220 North Main Street, Suite 600

Davenport, IA 52801

Attn: R. Scott Van Vooren

Email: svanvooren@l-wlaw.com



 

Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner set forth herein.

 

10.7 Governing Law. This Agreement will be governed by, and construed in
accordance with, the Laws of the State of Iowa, without giving effect to any
choice of Law or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Iowa.

 

10.8 Consent to Jurisdiction and Service of Process. EACH OF THE PARTIES HERETO
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF IOWA AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO
THIS AGREEMENT, THE ACQUISITION OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT MAY BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES HERETO ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES
ANY DEFENSE OF FORUMNONCONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT, THE ACQUISITION OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

10.9 Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and will not affect in any way the meaning or
interpretation of this Agreement.

 

10.10 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law (a) such provision will
be fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms of such
illegal, invalid or unenforceable provision as may be possible.

 

  32

   



 

10.11 Expenses. Except as otherwise provided in this Agreement, whether or not
the Acquisition is consummated, all expenses incurred in connection with this
Agreement and the transactions contemplated hereby will be paid by the party
incurring such expenses. As used in this Agreement, “expenses” means the
out-of-pocket fees and expenses of the financial advisor, counsel and
accountants incurred in connection with this Agreement and the transactions
contemplated hereby.

 

10.12 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

10.13 Limited Recourse. Notwithstanding anything in this Agreement to the
contrary, the obligations and Liabilities of the parties hereunder will be
without recourse to any stockholder of such party or any of such stockholder’s
affiliates (other than such party), or any of their respective Representatives
or agents (in each case, in their capacity as such).

 

10.14 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof and that the parties will be entitled to
specific performance of the terms hereof in addition to any other remedy at Law
or equity.

 

10.15 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

10.16 Director and Officer Liability and Indemnification.

  

(a) For a period of five years after the Closing, the Company shall not and
Buyer shall not permit Company to amend, repeal or modify any provision in its
articles, bylaws or other governance documents relating to exculpation or
indemnification of former offices and directors (unless required by law), it
being the intent of the parties that the officers and directors of the Company
prior to the Closing shall continue to be entitled to such exculpation and
indemnification to the greatest extent permitted under the laws of the
jurisdiction of incorporation of Company.

 

(b) After the Closing, Company shall exculpate (to the greatest extent permitted
by applicable law), and shall indemnify, defend and hold harmless, each of the
directors and officers of Company immediately prior to Closing against all
Losses arising out of any violations or alleged violations of fiduciary care or
loyalty to the Company in their capacities as officers and directors of the
Company, to the fullest extent permitted under applicable law or the articles,
bylaws or other governance documents of the Company in effect as of the date of
this Agreement (to the extent consistent with applicable law).

 

  33

   



 

10.17 Privilege, Work Product and Conflict Waiver.

 

(a) It is acknowledged by the parties that Lane & Waterman LLP (“Counsel”) has
represented each Seller and Company in connection with this Agreement. Buyer and
Company agree that any attorney-client privilege, attorney work-product
protection, and expectation of client confidence attaching as a result of
Counsel’s representation of each Seller and Company in connection with this
Agreement and transactions contemplated thereby, and all information and
documents covered by such privilege or protection, shall belong to and be
controlled by each Seller and may be waived only by both Sellers, and shall not
pass to or be claimed or used by Buyer or Company.

 

(b) The attorney-client privilege, attorney work-product protection, and
expectation of client confidence arising from Counsel’s representation of each
Seller and Company prior to the Closing concerning any subject matter with
respect to which Seller and Company has or may have an indemnification
obligation hereunder, and all information and documents covered by such
privilege or protection, shall belong to and be controlled by each Seller and
may be waived only by both Sellers, and shall not pass to or be claimed or used
by Buyer or Company.

 

(c) Sellers, Buyer and Company agree that, notwithstanding any current or prior
representation of Seller and Company by Counsel, Counsel shall be allowed to
represent each Seller in any existing or future matters or disputes adverse to
Buyer or Company relating to this Agreement or the transactions contemplated
thereby. Buyer and Company hereby waive any conflicts that may arise in
connection with such representation. Buyer and Company agree that Counsel may
represent Sellers in such a matter or dispute, before or after Closing, even
though the interests of Company or Buyer may be directly adverse to any Seller.

 

(d) At or prior to Closing, Company shall deliver to each Seller a warranty bill
of sale conveying all such documents covered under Section 10.17(a) and Section
10.17(b) in whatever format such documents may then exist.

 

10.17 Amendment of Tax Returns. Except to the extent required by Law, following
the Closing, Company shall not file or cause to be filed any amended tax return
for Company with respect to any tax period ending on or prior to the Closing
Date without Sellers’ prior written consent. Any tax refund for years prior to
the Closing Date shall belong to Seller.

 

  34

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. 

  

 

BUYER:

 

1847 NEESE INC.

        By: /s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts     Title: Chief Executive Officer          

 

COMPANY:

 

NEESE, INC.

 

 

 

 

 

 

By:

/s/ Alan Neese

 

 

Name:

Alan Neese

 

 

Title:

President

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

/s/ Alan Neese

 

 

ALAN NEESE

 

 

 

 

 

/s/ Katherine Neese

 

 

KATHERINE NEESE

 



 

[Signature Page to Stock Purchase Agreement]

 

  35

   



 

Exhibit A

 

List of Sellers

 



Name of Seller

Number of Shares

Percent Ownership

Number of Buyer Shares to be Received

Principal Amount of Buyer Notes to be Received

Principal Amount of Buyer Short Term Note to be Received



Alan Neese



1,000



50%



225



One Buyer Note to Alan and Katherine Neese for $1,875,000



One Buyer Short Term Note to Alan and Katherine Neese for $1,025,000



Katherine Neese



1,000



50%



225

Totals



100%

450

$1,875,000

$1,025,000



 

 



36



 